Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 10/25/2022.  Claims 1-19 and 22-23 are pending.
Election/Restrictions
Applicant's election with traverse of Species XVII, drawn to Figs. 31-32 in the reply filed on 10/25/2022 is acknowledged.  The traversal is on the ground(s) that embodiments XVII, XIX, and Fig. 36 should be examined with Species XVII, since they “share a common inventive concept.”  This is not found persuasive because embodiments XVII, XIX, and Fig. 36 disclose different features of the claimed invention, and would still impose an undue search and examination on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first leg" and “the second leg” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, claim 6 will be understood to depend from claim 3, where the first and second legs are introduced.
	Likewise, claim 7 recites the limitation “the web,” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, claim 7 will be understood to depend from claim 3, where the web is introduced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (U.S. Pat. 5603475).
Regarding claim 1, Lim discloses a device for mounting a planar object 1 to a building structure 10 comprising: a first holding element 2 as well as a second holding element 3 whereby the second holding element 3 can be connected in a form-locking manner with the first holding element 2 (as seen in Fig. 6), where the first holding element 2, which can be connected to the building structure 10 or the object 1 or is an integral component of the building structure 10 or of the object 1, comprises a C- or U-shaped inner profile (as seen in Fig. 6) in that the second holding element, which can be connected to the object 1 or the building structure 10, or is an integral component of the object 1 or of the building structure 10, comprises a C- or U-shaped outer profile (also shown in Fig. 6), and in that the C- or U-shaped outer profile can be accepted in a form-locking fit in the inner profile and can be tensioned against the inner profile by means of at least one clamping element 4 (as shown in Fig. 6).
Regarding claim 2, Lim discloses the device, where the C- or U-shaped inner profile of the first holding element 2 is embodied as the inner profile of a C- or U-track or as an inner profile of an extruded profile such as an extruded Al profile.  The Examiner notes that his device can be made of metal, which includes aluminum (Al), as discussed in col. 1, lines 5-10.
	Regarding claim 4, Lim discloses the device,  where the C- or U-shaped outer profile of the second holding element 3 is an outer profile of a C- or U-track or an outer profile of an extruded profile such as an extruded Al profile.  Again, the Examiner notes that his device can be made of metal, which includes aluminum (Al), as discussed in col. 1, lines 5-10.
Regarding claim 10, Lim discloses the device, where the first holding element 2 possesses a front opening with a clear width (see diameter of holding element 2 in Fig. 3) that is greater than a height of the C- or U-shaped outer profile of the second holding element 3 (as seen in Fig. 3).
Regarding claim 11, Lim discloses the device, where the second holding element 3 can be inserted frontally into the C- or U-shaped inner profile of the first holding element 2 (as shown in Fig. 6).
Regarding claim 12, Lim discloses the device, where the first holding element 2 possesses a depth (D1, as shown in Fig. 6 below), that is equal or greater than a depth (D2, as seen in Fig. 6 below) of the C- or U-shaped outer profile of the second holding element 3.
Regarding claim 13, Lim discloses the device, where the second holding element 3 can be pushed into the first holding element 2 along its longitudinal axis from the end face (as seen in Fig. 6).
Regarding claim 14, Lim discloses the device, where the second holding element 3 is arranged in the first holding element 2 in a latchable manner.  The Examiner notes where the ends of first holding element 2 engage the second holding element 3, as seen in Fig. 6.
Regarding claim 16, Lim discloses the device, where the first holding element 2 or the second holding element 3 with its web (shown in Fig. 6 below) is fastened to a longitudinal edge of the planar object 1, such as a shelf, or to the wall 10.  The Examiner notes that the second holding element is fastened to the wall 10.
Regarding claim 17, Lim discloses the device, where the first holding element 2 or the second holding element 3 is arranged concealed in a groove 2A or in a cavity of a longitudinal edge of the planar object 1 (as seen in Fig. 5).

    PNG
    media_image1.png
    525
    523
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim.
Regarding claims 3 and 5, Lim is discussed above and teaches the device, where the first holding element 2 comprises a first leg (as seen in Fig. 6 below) a second leg (also seen in Fig. 6 below) as well as a web (as shown in Fig. 6 below) that connects the legs, whereby the first leg extends from the web and whereby the second leg possesses a first leg section or a surface area section that extends from the web (as shown in Fig. 6 below) as well as an oblique surface area section that is curved or inclined in the direction towards the first legs and extends obliquely relative to the straight surface area section (as shown in Fig. 6 below).  
With regards to claims 3 and 5, Lim teaches the first and second legs, but fails to explicitly teach where the first leg extends explicitly perpendicularly from the web or where the first leg section extends explicitly perpendicularly from the web, in Fig. 6.  However, Fig. 18 teaches a holding element 5, having legs that extend perpendicularly and at an incline with respect to the web (as seen in Fig. 18 below).  
The Examiner submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape of the legs of Fig. 6 of Lim, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  See MPEP 2144.04, IV.B..
Regarding claim 6, Lim teaches the device, where the first leg and/or the second leg of the first holding element 2 possesses the oblique surface section (as shown in Fig. 6 below) and in that the oblique surface area section interacts in a form-locking manner with a corresponding oblique surface section of the second holding element 3 (as seen in Fig. 6 below).
	Regarding claim 7, Lim teaches the device, where at least one clamping element 4 is embodied as a screw, such as a stud screw, which is accommodated in a screw thread of the first or second leg of the first holding element 2, whereby a center axis of the clamping element 2 extends parallel to the web (as seen in Fig. 6 below, and discussed in claim 1, lines 10 & 22).
Regarding claim 8, Lim teaches the device, where the at least one clamping element 4 is arranged in the first leg and/or the second leg in the straight leg section, and/or in the oblique leg section (as seen in Fig. 6 below).


    PNG
    media_image2.png
    525
    523
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    501
    695
    media_image3.png
    Greyscale


Claim(s) 15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Henriott (U.S. Pat. 8882065).
	Regarding claim 15, Lim is discussed above, and teaches the device where the first holding element 2 is latched to the second holding element 3.  However, Lim fails to teach where the straight and/or oblique surface section of the second holding element 3 possesses on its outside along the longitudinal direction a latching lug or slot and in that an inner surface of the straight or oblique leg section of the first holding element 2 possesses a slot to accept the latching lug or possesses a latching lug to engage into the slot.  Henriott teaches a device for securing an object 102, a first holding element 16 having a leg 40 with a lug 96, which cooperates with a slot 88 of a second holding element 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oblique section of the second holding element of Lim with a lug and the oblique section of the first holding element of Lim with a slot, in order to provide a snap-fit engagement, which would secure the first holding element 2, as the clamping element 4 is tightened (see discussion in col. 6, lines 17-22 of Henriott).  
Regarding claim 23, Lim teaches a planar object 1, comprising: a device for mounting the planar object 1 to a building structure 10; where the device comprises a first holding element 2 and a second holding element 3, where the second holding element 3 is connectable in a form-locking manner with the first holding element 2 (as seen in Fig. 6); where the first holding element 2, which is connectable to the building structure 10 or the object 1, or is an integral component of the building structure 10 or of the object 1, comprises a C- or U-shaped inner profile, in that the second holding element 3, which can be connected to the object 1 or the building structure 10, or is an integral component of the object 1 or of the building structure 10, comprises a C- or U-shaped outer profile, and in that the C- or U-shaped outer profile can be accepted in a form-locking fit in the inner profile and can be tensioned against the inner profile by means of at least one clamping element 4. 
With regards to claim 23, Lim is discussed above, but fails to teach where the object 1 is in a form of a shelf.  Henriott teaches a device for securing an object 102, a first holding element 16 having legs 38,40 and a second holding element 14, which is secured to the first holding element 16 (as seen in Fig. 2C).  Henriott further teaches the provision of a two-piece track assembly that may be used in an office environment for mounting accessory components, such as work surfaces, cabinets, shelves, filing units, etc., to either a permanent building wall or to the framework of a movable office wall or office partition system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the device of Lim in the environment of an office, in order to provide a means for mounting shelves, while preventing damage to the walls or surfaces where the device is installed (see discussion in col. 1, lines 24-26 of Lim).  
Concerning method claim 22, in view of the structure disclosed by Lim and Henriott above, the method of operating the device would have been obvious, since Lim and Henriott’s device provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Lim and Henriott is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Lim and Henriott above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 11116317 to LeBlanc, 10588412 to Graber et al., and 5197703 to Pratolongo, which disclose mounting systems for floating shelves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        4-Nov-22